Opinion issued July 1, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00190-CV
———————————
CYNDI DUNN,
Appellant
V.
WEINGARTEN REALTY INVESTORS, Appellee

 

 
On Appeal from the 190th District Court 
Harris County, Texas

Trial Court Case No. 2009-73870
 

 
MEMORANDUM OPINION
          Appellant, Cyndi Dunn, has filed with
this Court a letter advising that the trial court on its own motion has
set aside the default judgment appealed from and now there is no need to appeal.  The Clerk of this Court then notified
appellant that unless appellant, within 10 days of the date of the notice,
responded in writing to demonstrate that there is a live controversy between
the parties, the Court would dismiss the appeal.  The 10 days have passed, and appellant has
not responded to the notice.
          We conclude that there is no live
controversy between the parties. 
Accordingly, we dismiss the
appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a) (after giving 10 days notice to all parties,
appellate court may dismiss the appeal if appeal is subject to dismissal for
want of jurisdiction); Valley Baptist
Med. Ctr. v. Gonzales, 33 S.W.3d 821, 822 (Tex. 2000) (when there ceases to
be live controversy between the parties to appeal appellate court loses
jurisdiction because under Texas Constitution article II, section 1, courts
have no jurisdiction to issue advisory opinions). 
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.